Citation Nr: 0211557	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  99-04 963	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of a fractured jaw.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
disability manifested by chest pain and muscle spasms.

(The issue of entitlement to service connection for post-
traumatic stress disorder (PTSD) will be the subject of a 
separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Counsel


INTRODUCTION

The veteran had active duty service from June 1974 to 
February 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in January 1999, 
a statement of the case was issued in February 1999, and a 
substantive appeal was received in March 1999.  In May 1999, 
the veteran and his spouse appeared at a personal hearing at 
the RO.

Although the issue of entitlement to service connection for 
residuals of a vasectomy was also originally on appeal, the 
veteran withdrew this issue in May 1999. 

In a September 1983 rating decision, the RO also denied a 
claim of entitlement to service connection for a "nervous 
condition."  It appears that the September 1983 rating 
decision did not specifically consider PTSD.  Therefore, the 
claim for entitlement to service connection for PTSD will be 
considered on a de novo basis without undertaking the new and 
material analysis required when an attempt is made to reopen 
a claim which is the subject of a prior final denial.  See 
generally 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  With regard 
to the PTSD issue, the Board is undertaking additional 
development pursuant to the authority granted by 67 Fed. Reg. 
3099, 3104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When the development has been completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903 (67 Fed. Reg. 3099, 3105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903).  After giving the 
notice and reviewing the response of the veteran and his 
representative, the Board will prepare a separate decision 
addressing this issue.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a fractured 
jaw are not manifested by displacement or a limited range of 
mandibular motion.

2.  By rating decision in September 1983, service connection 
for disability manifested by chest pain and muscle spasms was 
denied; a substantive appeal was not received to complete an 
appeal from that determination.

3.  Certain items of evidence received since the September 
1983 rating decision are so significant that they must be 
considered to fairly decide the merits of the veteran's claim 
of entitlement to service connection for disability 
manifested by chest pain and muscle spasms.

4.  Chronic respiratory disability was not manifested during 
the veteran's active duty service or for many years 
thereafter. 

5.  The veteran does not suffer from current chronic 
disability related to the chest pain and muscle spasms noted 
during his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable rating for 
residuals of a fractured jaw have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 
4.71, Diagnostic Codes 9904, 9905 (2001).

2.  The September 1983 rating decision which denied 
entitlement to service connection for disability manifested 
by chest pain and muscle spasms is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

3.  Evidence received since the September 1983 rating 
decision is new and material, and the veteran's claim of 
entitlement to service connection for disability manifested 
by chest pain and muscle spasms has been reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).

4.  Disability manifested by chest pain and muscle spasms, to 
include respiratory disability, was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 and Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect 
of the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board first finds that there has been substantial 
compliance with all notice provisions of VCAA and 
implementing regulations.  The statement of the case and 
supplemental statements of the case have adequately advised 
the veteran of applicable laws and regulations pertinent to 
his claims.  Through the RO's analysis of the evidence set 
forth in these communications, the veteran has also been 
effectively advised of the types of evidence necessary to 
prevail with his claims.  Moreover, an August 2001 
supplemental statement of the case set forth the types of 
evidence which VA would assist the veteran in obtaining.  See 
Quartuccio v. Principi, No. 01-997 (Vet. App. June 19, 2002). 

With regard to the assistance requirements of the new law, 
the Board observes that the record includes numerous VA and 
private treatment records, including reports of both private 
and VA examinations pertinent to the issues on appeal.  The 
Board finds that the requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.  See 66 Fed. Reg. 45,631 (Aug. 29, 2001).  
Moreover, review of the record reveals that no additional 
pertinent evidence has been identified by the veteran.  
Accordingly, the Board therefore finds that the record as it 
stands is adequate to allow for an equitable review of the 
increased rating claim.

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA and implementing 
regulations, remanding the increased rating claim would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant).

Compensable Rating For Residuals Of A Fractured Jaw

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  If there is a question as to which of 
two evaluations should apply, the higher rating is assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7.  Where entitlement to 
VA compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

The veteran's residuals of a fractured jaw have been rated by 
the RO under the provisions of Diagnostic Code 9904 which 
provides that malunion of the mandible causing slight 
displacement warrants a noncompensable rating.  A 10 percent 
rating is warranted for moderate displacement, and a 30 
percent rating is warranted for severe displacement.  
38 C.F.R. § 4.150.

The Board believes that consideration of Diagnostic Code 9905 
is also appropriate in this case.  This Code provides for a 
10 percent rating for limitation of motion of the 
temporomandibular articulation, manifested by an inter-
incisal range of 31 to 40 mm. or when the range of lateral 
excursion is from zero to 4 mm.  A 20 percent rating is 
warranted for an inter-incisal range from 21 to 30 mm.  A 30 
percent rating is warranted for an inter-incisal range from 
11 to 20 mm, while a 40 percent rating is warranted for an 
inter-incisal range from 0 to 10 mm.  38 C.F.R. § 4.150.

After reviewing the evidence, the Board concludes that a 
compensable rating is not warranted for the veteran's 
residuals of a fractured jaw under either Diagnostic Code 
9904 or 9905.  An October 1999 VA examination report shows 
that he had good mandibular range of motion, that a Panorex 
did not reveal evidence of a fracture, and that the condyles 
of his temporomandibular joint were normal.  While a December 
1999 VA examination report shows that the area over his right 
mandible was somewhat tender, it also shows that his range of 
mandibular motion was fairly good and that he was diagnosed 
as having a healed right fractured mandible.  There is no 
medical evidence of moderate displacement to warrant a 
compensable rating under Code 9904, nor is there evidence of 
limitation of motion of temporomandibular articulation to 
warrant a compensable rating under Code 9905.  The Board is 
aware that the veteran testified that his symptoms included 
pain, locking, popping, and chewing problems.  However, 
assuming that the veteran does suffer such symptomatology, 
there is no showing of resulting displacement, nor is there 
additional functional loss resulting in limitation of motion.  
38 C.F.R. §§ 4.40, 4.45.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
with regard to this claim.  However, the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board finds that there has been no clinical 
showing that the veteran's residuals of a fractured jaw 
result in a marked interference with employment or frequent 
periods of hospitalization.  Under these circumstances, the 
Board finds that application of the regular rating schedule 
standards has not been rendered impractical.  In the absence 
of such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the
positive evidence with the negative evidence to warrant a 
favorable decision as to this issue.


Whether New And Material Evidence Has Been Received To Reopen 
A Claim Of Entitlement To Service Connection For Disability 
Manifested By Chest Pain And Muscle Spasms

The Board notes that, in a September 1983 decision, the RO 
denied the veteran's claim for entitlement to service 
connection for chest pain with left arm weakness and 
shortness of breath.  The veteran was notified of this denial 
in September 1983.  A substantive appeal was not received to 
complete an appeal from the September 1983 rating decision, 
and it is therefore final.  38 U.S.C.A. § 7105(c).  A 
previously denied claim may not be reopened absent new and 
material evidence.  38 U.S.C.A. § 5108.  

The November 1998 rating decision (form which the present 
appeal arises) found no new and material evidence to reopen 
this claim.  However, in December 1999, the RO subsequently 
found new and material evidence.  The RO reopened the claim, 
but denied on the merits.  Nevertheless, regardless of the 
fact that the RO reopened the claim, the Board review that 
determination and determine whether new and material evidence 
has been submitted before proceeding to decide a case on the 
merits.  Barnett v. Brown, 8 Vet. App 1 (1995).

New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156.  The provisions of 38 C.F.R. § 3.156(a) 
were recently amended.  See 66 Fed. Reg. 45620-45632 (August 
29, 2001).  However, the amended version is only applicable 
to claims filed on or after August 29, 2001.  The change in 
the regulation therefore does not impact the present case.  

New and material evidence is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The underlying issue involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cardiovascular disease, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  The Board also notes here that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

In September 1983, the RO denied the veteran's claim on the 
basis that chest pain and shortness of breath were not 
ratable entities within themselves.  However, evidence 
received of record since the September 1983 rating decision 
includes a an April 1999 VA examination report which shows 
that the veteran was diagnosed as having reactive airway 
disease.  This suggests the possibility that the veteran's 
chest pain and shortness of breath may be due to a diagnosed 
disorder.  This evidence therefore goes to the basis for the 
RO's September 1983 denial.  As such, the evidence received 
since the September 1983 rating decision is new and material, 
and the veteran's claim for entitlement to service connection 
for disability manifested by chest pain and muscle spasms has 
been reopened.

Turning to the merits, a review of the veteran's service 
medical records shows that he was seen with breathing 
problems in March 1981.  Wheezing was reported along with a 
red throat and swollen lymph nodes.  The reported assessment 
was bronchitis.  Treatment was by medication and bed rest for 
24 hours.  No follow-up clinical visits were documented.  A 
June 1981 physical examination in connection with a fractured 
jaw revealed the chest and lungs to be within normal limits 
and clear to percussion and auscultation.  Heart examination 
revealed normal sinus rhythm with S1-S2, nor murmers or 
gallops.  In September 1981, he was seen with complaints of 
chest pain, left arm pain and weakness, and breathing 
difficulties.  The veteran reported that tests performed at 
two other facilities had been normal.  The assessment was 
stress.  

Post-service evidence shows that the veteran reported 
experiencing chest pain, left arm pain and weakness, and 
shortness of breath at the time of an April 1983 VA 
examination.  However, clinical evaluations of his 
cardiovascular and respiratory systems did not reveal any 
abnormalities.  

The first post-service clinical finding of a disability 
manifested by chest pain and muscle spasms was made more than 
9 years after the veteran's discharge from military service.  
Specifically, a private medical record from Dr. Jaramillo 
shows that the veteran was diagnosed as having chest wall 
pain in September 1991.  However, this medical record does 
not, in any way, suggest that the veteran's chest wall pain 
originated during his military service.  A December 1991 
emergency room record shows treatment for an asthma 
exacerbation.  A December 1998 hospital summary lists chronic 
obstructive pulmonary disease as an Axis III diagnosis, and 
an April 1999 VA examination report shows that the veteran 
was diagnosed as having reactive airway disease.  Other 
medical records dated in the 1990's refer to asthma.  
However, this report does not suggest any causal relationship 
between this disability and his military service or the 
breathing problems and bronchitis noted therein.  Moreover, 
given the fact that the veteran's chest and lungs were 
clinically evaluated as normal in June 1981 during service, 
during an October 1982 hospitalization (for unrelated 
disorders) and again at the April 1983 VA examination, the 
Board finds no basis for finding that the veteran's current 
respiratory disorders diagnosed in the 1990's, can be linked 
back to the breathing problems and chest pain noted during 
service.  There is no persuasive evidence of a continuity of 
symptomatology to suggest such a link.  Moreover, the above-
cited medical examinations in the 1980's showed no 
respiratory disorders.  

The Board has considered the veteran's contentions regarding 
the etiology of his disability manifested by chest pain and 
muscle spasms.  However, as a layman, he is not qualified or 
competent to render opinions as to medical diagnoses, 
etiology or causation.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

The Board has also considered the doctrine of reasonable 
doubt with regard to this issue.  However, the record does 
not provide an approximate balance of negative and positive 
evidence on the merits which would otherwise warrant a 
favorable decision.  38 U.S.C.A. § 5107(b).


ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
disability manifested by chest pain and muscle spasms.  To 
this extent, the appeal is granted. 

Entitlement to a compensable rating for residuals of a 
fractured jaw is not warranted.  Entitlement to service 
connection for disability manifested by chest pain and muscle 
spasms is not warranted.  To this extent, the appeal is 
denied. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

